El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente Opinión del Tribunal.
Considerando: que si bien con arreglo al artículo 1858 del nuevo Código Civil, que cita el Registrador en su nota, el dominio y los demás derechos reales sobre bienes inmuebles se prescriben por la posesión durante diez años entre presen-tes y veinte entre ausentes, con buena fé y justo título, con lo que indudablemente ha quedado derogada, en lo que' es-tablecía sobre el particular, la Orden Judicial de 4 de Abril de 1899, esto debe entenderse sin perjuicio de lo que dispo-ne el artículo 1840 del propio Código Civil, según el que, “la prescripción comenzada antes de la publicación de dicho cuerpo legal se regirá por las leyes anteriores al mismo.”
Considerando por tanto: que habiendo transcurrido desde la fecha de la inscripción primera del posesorio de que se trata, hasta el día en que se presentó el testimonio en el Re-gistro, más de los seis años de posesión continua, que reque-ría la citada Orden Judicial de 4 de Abril, para adquirir por prescripción el .dominio de les bienes inmuebles, tanto entre presentes como ausentes, y á cuya disposición se le concedió expresamente efecto retroactivo, procede que se lleve á efecto por el Registrador la conversión solicitada por el recurrente Don Gaspar Vilá y Mayans.
Vistas las disposiciones legales citadas.
Se revoca la nota denegatoria del Registrador de la Propie-dad de esta Capital, que ha dado motivo á la promoción del presente recurso, y se declara que procede la toma de razón en el Registro de la conversión, en inscripción de dominio, de la de posesión de la finca rústica de que se trata; y de-vuélvase al Registrador el testimonio presentado, con copia de la presente resolución para su cumplimiento y demás efectos correspondientes.
*160Jueces concurrentes: Sres. Hernández, Figueras, Sulzbacher y MacLeary.